The Supreme Court properly concluded that the appellants failed to meet their prima facie burden of showing that the plaintiff in action No. 1, Nicholas Soldano, did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). Since the appellants failed to meet their prima facie burden as movants, we need not review the sufficiency of the opposition papers (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Mastro, J.P, Florio, Dickerson, Belen and Lott, JJ., concur.